34139DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 11, 10, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamura (US 20190034465).

Re. claim 1, Shimamura discloses a transaction processing method for a blockchain, comprising: executing, by a blockchain node in the blockchain (Shimamura discloses leader node [0079], See Fig. 6 #602 and Fig. 7), a consensus protocol for an N-th round of consensus (the timing of the thread execution of the first thread 607(1) [0079]. Consensus includes a process of agreeing on one result among the group of consensus nodes 102(1)-102(N)). Different form of algorithm for consensus agreement such as PBFT [0032]), wherein the consensus protocol comprises reaching a consensus on a blockchain transaction of the N-th round of consensus and upon the consensus being reached, executing the blockchain transaction of the N-th round of consensus (each of the consensus nodes may be concurrently executing [0024]. The leader node may be executing three threads 607(1)-607(3) for generating three separate blockchains for storing sequential data [0079]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs. 6 and 7); 
writing, by the blockchain node after the execution of the blockchain transaction, a block comprising the blockchain transaction of the N-th round of consensus into the blockchain (consensus has been reached, the computing device may record the block to the corresponding blockchain [0077] ] Figs. 6 (#612) and 7); 
and concurrently with the writing of the block, executing, by the blockchain node, the consensus protocol for an (N+1)-th round of consensus in the blockchain (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070] ] Figs. 6 and 7 (#607 (1) and 607(2)).

Re. claim 2, Shimamura discloses the method according to claim 1, wherein the writing of the block comprising the blockchain transaction of the N-th round of consensus into the blockchain uses a first thread (Shimamura discloses first thread may be executed to generate a first blockchain [0059]) and the executing of the consensus protocol for the (N+1)-th round of consensus in the blockchain uses a second thread that is different from the first thread (A second thread may be executed to generate a second blockchain [0079]).

Re. claim 8, Shimamura discloses the method according to claim 1, further comprising: writing, by the blockchain node, a block comprising a transaction of the (N+1)-th round of consensus after completing the latter of (1) writing of the block of the transaction of the N- th round of consensus and (2) the (N+1)-th round of consensus (Shimamura discloses recording the block after determination of the consensus. Starting a whole new round of consensus and recording it [0078-79] Figs. 6 and 7).

Re. claim 10, Shimamura discloses a system of a blockchain node in a blockchain, comprising one or more processors and one or more non-transitory computer-readable memories storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising (Shimamura discloses one or more processors and one or more computer readable media [0040]): executing, by the blockchain node in the blockchain (Shimamura discloses leader node [0079], See Fig. 6 #602 and Fig. 7), a consensus protocol for an N-th round of consensus consensus (the timing of the thread execution of the first thread 607(1) [0079]. Consensus includes a process of agreeing on one result among the group of consensus nodes 102(1)-102(N)). Different form of algorithm for consensus agreement such as PBFT [0032]), wherein the consensus protocol comprises reaching a consensus on a blockchain transaction of the N-th round of consensus and upon the consensus being reached, executing the blockchain transaction of the N-th round of consensus (each of the consensus nodes may be concurrently executing [0024]. The leader node may be executing three threads 607(1)-607(3) for generating three separate blockchains for storing sequential data [0079]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs. 6 and 7); 
writing, by the blockchain node after the execution of the blockchain transaction, a block comprising the blockchain transaction of the N-th round of consensus into the blockchain (consensus has been reached, the computing device may record the block to the corresponding blockchain [0077] Figs. 6 (#612) and 7); 
and concurrently with the writing of the block, executing, by the blockchain node, the consensus protocol for an (N+1)-th round of consensus in the blockchain (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070] Figs. 6 and 7 (#607 (1) and 607(2)).

Re. claim 11, rejection of 10 is included and claim 11 is rejected with the same rationale as applied in claim 2.

Re. claim 16, Shimamura discloses non-transitory computer-readable storage medium of a blockchain node in a blockchain, storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Shimamura discloses one or more processors and one or more computer readable media [0040]): executing, by the blockchain node in the blockchain (Shimamura discloses leader node [0079], See Fig. 6 #602 and Fig. 7), a consensus protocol for an N-th round of consensus (the timing of the thread execution of the first thread 607(1) [0079]. Consensus includes a process of agreeing on one result among the group of consensus nodes 102(1)-102(N)). Different form of algorithm for consensus agreement such as PBFT [0032]), wherein the consensus protocol comprises reaching a consensus on a blockchain transaction of the N-th round of consensus and upon the consensus being reached, executing the blockchain transaction of the N-th round of consensus (each of the consensus nodes may be concurrently executing [0024]. The leader node may be executing three threads 607(1)-607(3) for generating three separate blockchains for storing sequential data [0079]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs. 6 and 7); 
writing, by the blockchain node after the execution of the blockchain transaction, a block comprising the blockchain transaction of the N-th round of consensus into the blockchain (consensus has been reached, the computing device may record the block to the corresponding blockchain [0077] Figs. 6 (#612) and 7); 
and concurrently with the writing of the block, executing, by the blockchain node, the consensus protocol for an (N+1)-th round of consensus in the blockchain (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070] Figs. 6 and 7 (#607 (1) and 607(2)).

Re. claim 18, rejection of 16 is included and claim 18 is rejected with the same rationale as applied in claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Kogan et al. (US 20210311773, hereinafter Kogan) and in further view of Calvignac et al. (US 20030002440, hereinafter Calvignac).

Re. claim 3, Shimamura discloses the method according to claim 2, further comprising: Shimamura do not explicitly teach but Kogan teaches creating, by the blockchain node for the first thread and the second thread (Kogan teaches multiple threads [0020], See Fig.1 #150), a thread lock for accessing blockchain variables shared by different blockchain transactions (The application 140 may include multiple executing threads 150 that access a shared data 160. The shared varables 160 include a mutual exclusion variable (mutex) (mutex is interpreted as the thread lock) [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shimamura to include creating, by the blockchain node for the first thread and the second thread, a thread lock for accessing blockchain variables shared by different blockchain transactions as disclosed by Kogan. One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing lock contention and cache pressure, significantly reducing computing performance (Kogan [0016]).
Although Shimamura-Kogan teach multiple threads and thread lock, Shimamura-Kogan do not explicitl teach but Calvignac teaches in the first thread and the second thread (Calvignac teaches thread and a different thread [0040]), a thread corresponding to a preceding consensus round requests a usage right of the thread lock before a thread corresponding to a post consensus round (process starts when a thread N issues a semaphore lock command which includes a 32 bit semaphore value and a 1 bit time out enable value 400. If the request is an ordered semaphore request and thread N is not enabled for ordered semaphores 400-A, a queue not enabled error is generated 401 and the request is changed to an unordered request 402 [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Kogan to include in the first thread and the second thread, a thread corresponding to a preceding consensus round requests a usage right of the thread lock before a thread corresponding to a post consensus round as disclosed by Calvignac. One of ordinary skill in the art would have been motivated to make this modification for the purpose of allows threads/processors to have fair access to resources (Calvignac [0006]).

Re. claim 12, rejection of 10 is included and claim 12 is rejected with the same rationale as applied in claim 3.

Re. claim 20, rejection of 10 is included and claim 16 is rejected with the same rationale as applied in claims 2 and 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Abernathy et al. (US 20120216004, hereinafter Abernathy).

Re. claim 4, Shimamura discloses the method according to claim 2, further comprising: creating, by the blockchain node, a third thread for monitoring whether a block write operation task exists in the (Shimamura teaches third thread 607(3) so that the processor of the leader consensus node may be utilized for generating a block in the second thread 607(2) [0079]).
Although Shimamura discloses third and second thread, Shimamura do not explicitly teach but Abernathy teaches after the blockchain node completes the (N+1)-th round of consensus, if the third thread monitors that no block write operation task exists in the second thread, adding, by the blockchain node, a block write operation task for writing a transaction of the (N+1)-th round of consensus to the second thread (Abernathy teaches determining whether new threads are being added (operation 608). If new threads are not being added, process 600 calls for determining which threads to transition to the second register set ( operation 612) and moving data for the threads to be transitioned from a data register set to second-level registers [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shimamura to include after the blockchain node completes the (N+1)-th round of consensus, if the third thread monitors that no block write operation task exists in the second thread, adding, by the blockchain node, a block write operation task for writing a transaction of the (N+1)-th round of consensus to the second thread as disclosed by Abernathy. One of ordinary skill in the art would have been motivated to make this modification for the purpose of start without stopping current operations, allowing data register sets to operate in a mirrored manner for multiple threads, and/or allowing an expanded number of threads to operate (Abernathy [0012]).

Re. claim 13, rejection of 11 is included and claim 13 is rejected with the same rationale as applied in claim 4.


Claims 5, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Yang (US 20200004643).

Re. claim 5, Shimamura discloses the method according to claim 1, further comprising: and performing the writing of the block again for the transaction of the N-th round of consensus based on the information of the block (Shimamura teaches the leader consensus node may increase the number of threads being utilized e.g., by restarting a previously suspended thread [0071]);
Although Shimamura discloses restarting a previous suspended thread, Shimamura does not explicitly teach but Yang teaches if the blockchain node crashes when performing the block write operation for the transaction of the N-th round of consensus, obtaining, by the blockchain node from another blockchain node after being restarted and recovered, information of a block in which the transaction of the N-th round of consensus is written (Yang teaches nodes experience system crash. the nodes can resume consensus verification without causing inconsistent consensus results and branching to the blockchain [0024]. Other nodes determine that the primary node from restart is changed [0084-0086]); 
wherein the block is generated by the another blockchain node by completing a block write operation for the transaction of the N-th round of consensus  (Yang teaches after the crash, the node may perform a system restart and load the stored messages to restore normal functions. System downtime recovery can be expedited by loading the stored messages [0024]. Other nodes determine that the primary node from restart is changed [0084-0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shimamura to include if the blockchain node crashes when performing the block write operation for the transaction of the N-th round of consensus, obtaining, by the blockchain node from another blockchain node after being (Yang [0017]).

Re. claim 7, Shimamura discloses the method according to claim 1, Although Shimamura discloses round of consensus when the block write operation is performed, Shimamura does not explicitly teach but Yang teaches wherein the (N+1)-th round of consensus is initiated by a target blockchain node in the blockchain when the block write operation is performed for the transaction of the N-th round of consensus, and the target blockchain node serves as a consensus master node of the blockchain (Yang teaches the primary node is functioning, the normal operation protocol (interpreted as block write operation) is executed. The primary node may initiate a round of consensus verification and propose a verification result for the unverified transactions. Transaction are packed into the block and added to the blockchain [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shimamura to include wherein the (N+1)-th round of consensus is initiated by a target blockchain node in the blockchain when the block write operation is performed for the transaction of the N-th round of consensus, and the target blockchain node serves as a consensus master node of the blockchain as disclosed by Yang. One of ordinary skill in the art would have been motivated for the purpose of resume consensus verification without causing inconsistent consensus results and branching to the blockchain (Yang [0024]).



Re. claim 17, rejection of 16 is included and claim 17 is rejected with the same rationale as applied in claim 7.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Yang (US 20200004643) and in further view of Manamohan et al. (US 20200311583, hereinafter Manamohan).

Re. claim 6, Shimamura-Yang disclose the method according to claim 5, Although Shimamura-Yang do not explicitly teach but Manamohan teaches further comprising: if the blockchain node fails to obtain, from the another blockchain node after being restarted and recovered, the information of the block in which the transaction of the N-th round of consensus is written, simulating, by the blockchain node, the N-th round of consensus based on a consensus execution log, to re-determine the transaction of the N-th round of consensus (Manamohan teaches a connectivity outage can cause node 10e to be disconnected from the entire blockchain network 110. Accordingly, node 10e may not be capable of participating in model building, due to its lost connectivity and inability to properly collaborate with the other nodes 10a-10d, 10f, and 10g in the blockchain network 110. Node 10e to return to nominal ML operations, can include but are not limited to: power outages; software failures; computer system crash; computer system reboot; security attacks; and the like. A node that is experiencing any of the abovementioned fault scenarios or is otherwise unable to participate in the ML process, in whole or in part. Recovering from a fault condition occurring at a computer node on the blockchain network [0018]. Allowing the fault node to be detected by other nodes [0019] FIGS. 2A-2B); 
(Manamohan teaches the node 10e is configured to automatically perform any necessary functions needed to recover from the outages described above, such as an automatic restart [0038]. A node that is recovering from a fault may use shared training parameters [0057]. Each node writes a blockchain transaction, a mechanism for obtaining the shred parameters [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Yang to include if the blockchain node fails to obtain, from the another blockchain node after being restarted and recovered, the information of the block in which the transaction of the N-th round of consensus is written, simulating, by the blockchain node, the N-th round of consensus based on a consensus execution log, to re-determine the transaction of the N-th round of consensus; and performing the writing of the block again for the re-determined transaction of the N-th round of consensus as disclosed by Manamohan. One of ordinary skill in the art would have been motivated for the purpose of increasingly degrade in a manner that is proportional to the downtime of the participating node and improve the precision (Manamohan [0011]).

Re. claim 15, rejection of 14 is included and claim 15 is rejected with the same rationale as applied in claim 6.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Wang (US 20180351732).

(Shimamura teaches reaching a consensus and record the block. Round of consensus [0078-0079] Figs 6 and 7 discloses the round of consensus #608, 610, and 612); 
upon the consensus being reached, executing the blockchain transaction of the (N+1)- th round of consensus (each of the consensus nodes may be concurrently executing. ¶79, the leader node may be executing three threads 607(1)-607(3) for generating three separate blockchains for storing sequential data. ¶78, a consensus has been reached, the computing device may record the block to the corresponding blockchain).
Although Shimamura discloses blockchain, Shimamura does not explicitly teach but Wang teaches adjusting a tree structure of the blockchain by submitting a commit operation before writing a block comprising the blockchain transaction of the (N+1)-th round of consensus into the blockchain (Wang teaches an operation is performed by the blockchain node. Determine whether the parameters need to change after (interpreted as before the N+1) each consensus (round of consensus). Changing the parameter of the block of the blockchain (interpreted as the tree structure) [0054]); wherein the commit operation is submitted after the writing of the block comprising the blockchain transaction of the N-th round of consensus into the blockchain (an operation is performed by the blockchain node. Determine whether the parameters need to change after each consensus (round of consensus). Changing the parameter of the block of the blockchain (interpreted as the tree structure) [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shimamura to include adjusting a tree structure of the blockchain by submitting a commit operation before writing a block comprising the blockchain transaction of the (N+1)-th round of consensus into the blockchain; wherein the commit (Wang [0008]).

Re. claim 19, rejection of 16 is included and claim 19 is rejected with the same rationale as applied in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496